NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT GARBER,                                  No. 17-55296

                Plaintiff-Appellant,            D.C. No. 2:15-cv-05867-CAS-JPR

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Robert Garber appeals pro se from the district court’s summary judgment in

his Federal Tort Claims Act (“FTCA”) action alleging dental malpractice. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Landreth v. United

States, 850 F.2d 532, 534 (9th Cir. 1988), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Garber’s FTCA

claim because Garber failed to adduce expert testimony and therefore failed to

establish a genuine dispute of material fact as to the elements of his medical

malpractice claim. See Johnson v. Superior Court, 49 Cal. Rptr. 3d 52, 58 (Ct.

App. 2006) (setting forth elements of medical malpractice claim under California

law); Bushling v. Fremont Med. Ctr., 11 Cal. Rptr. 3d 653, 664 (Ct. App. 2004)

(“[W]here the conduct required of a medical professional is not within the common

knowledge of laymen, a plaintiff must present expert witness testimony to prove a

breach of the standard of care. Plaintiff also must show that defendants’ breach of

the standard of care was the cause, within a reasonable medical probability, of his

injury.” (citations omitted)); see also Hutchinson v. United States, 838 F.2d 390,

393 (9th Cir. 1988) (when applying California medical malpractice law under the

FTCA, “when the defendant supports his motion for summary judgment with the

declarations of experts, a plaintiff who has presented no expert evidence

concerning the required standard of care has failed to make a sufficient showing

that there are genuine factual issues for trial”).

      AFFIRMED.




                                            2                                    17-55296